DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1 and 8 have been amended since the Office Action dated 03/26/2021.
Claims 2 and 9 had been previously canceled.
Claims 1, 3-8, and 10-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 8, per the claim language, each of the at least two light sources emit “light of a different color visible to naked eye(s)”.  Also per the claim language, the brightness being adjusted is of “visible light”.  However, in the last limitation of independent claims 1 and 8, the claim states that a brightness of such visible light is being adjusted in a way that appears to change the color of the composite light.  Taking into account that the color being emitted by the at least two light sources is “visible to naked eye(s)”, it is then unclear how a brightness adjustment on visible light takes place in a way that changes the color of light that is being emitted in a color visible to naked eye(s) but such change being undetectable by the same naked eye(s).  Also, using “naked eye(s)” as the standard to define what is detectable or not would render the claim indefinite as different individuals would have different sensitivities as to which changes they are able to detect or not.  

Regarding Claims 3-7, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 1, and their limitations do not overcome the indefiniteness issues of their parent claim.

Regarding Claims 10-17, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 8, and their limitations do not overcome the indefiniteness issues of their parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (US PGPUB 2011/0069960) in view of Raring et al. (US Patent No. 10,222,474).

As per Claim 1, Knapp et al. teach an optical communication emitter, comprising: a substrate (P0333), at least one light emitting unit on the substrate (P0312 LED array; P0333), each light emitting unit comprising at least two light sources (P0312 LED array has red, blue, and green LEDs), each of the at least two light sources emitting light of a different color visible to naked eye(s) (P0312 Red, Blue, and Green), and wherein a unit optical communication time is divided into a number of time slots, which number corresponds to the number of the light sources included in each light emitting unit, each time slot corresponds to the light sources that emit light of the same color, the light sources corresponding to different time slots are P0315 describes that only one color LED from the group of red, green, and blue LEDs can emit light at any one time.  Therefore, the time slot corresponding to red light emission would differ from that of blue light emission and, as a result, these two would also differ from that of green light emission;  Note that since the disclosure also speaks of groupings of LEDs of the same color, then when LEDs of the same color are turned on at their prescribed time, then their combined output is considered a composite light).

Knapp et al. fail to teach a protective film covering  the at least one light emitting unit, wherein the optical communication emitter is configured to adjust a brightness of light emitted by at least one of the at least two light sources in each of the at least one light emitting unit in a way that change of a color of the composite light is not detectable to naked eye(s).
However, Raring et al. teach an optical system in which white light is outputted by the combination of two light sources transmitting at peak blue and yellow wavelengths.  This white light remains unchanged regardless of usage of a LIDAR mapping laser transmitting light at a third peak wavelength that is invisible to the human eye (Col 107 L 28-67).  Therefore, when the LIDAR mapping laser is turned on or off, the white light (i.e. color) remains unchanged and the brightness adjustment resulting from the turning on/off of the LIDAR mapping laser is invisible to the human eye.  That is, by adding the third peak wavelength, then the overall white light (i.e. composite visible light) undergoes a brightness adjustment that remains invisible to the Col 35 L 39-40).
Knapp et al. and Raring et al. are analogous art because they both disclose light emission systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the optical communication emitter (as taught by Knapp et al.) with infrared light emission and a protective layer (as taught by Raring et al.) in order to provide laser-based illumination light which can then be conditioned with one or more beam shaping elements to provide a predetermined collimation, divergence, and pattern (Raring et al. Col 107 L 63-67) and prevent the device layers from being exposed to the selective etch when the etch selectivity is not perfect (Raring et al. Col 35 L 41-42).

As per Claim 3, Knapp et al. in the combination outlined above further teach the optical communication emitter of claim 1 (as described above), further comprising: a clock controller configured to control the light sources to emit light in the corresponding time slots (P0297).

As per Claim 4, Knapp et al. in the combination outlined above further teach the optical communication emitter of claim 1 (as described above), wherein the light source is any of an Organic Light-Emitting Diode (OLED), a micro-LED or an LED (P0312).

As per Claim 5, Knapp et al. in the combination outlined above further teach the optical communication emitter of claim 4 (as described above), further comprising a voltage controller Output Driver in P0297 controls logic levels [i.e. voltages] applied in order to adjust brightness).

As per Claim 6, Knapp et al. in the combination outlined above further teach the optical communication emitter of claim 1 (as described above), wherein the at least one light emitting unit comprises a plurality of light emitting units arranged in an array (P0312 LED array has red, blue, and green LEDs).

As per Claim 7, Knapp et al. in the combination outlined above further teach the optical communication emitter of claim 1 (as described above), wherein each of the plurality of time slots has the same or a different duration (Fig 2, 6, and 9-10 are examples of frame pulses with different and similar durations throughout).

Regarding Claim 8, the claim is drawn to the method of using the corresponding apparatus claimed in Claim 1.  Therefore, method claim 8 corresponds to apparatus claim 1, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Knapp et al. and Raring et al. (as applied to Claim 1).  

As per Claim 10, Knapp et al. in the combination outlined above further teach an optical communication transceiving system, comprising: the optical communication emitter of claim 1 as described above); and an optical communication receiver comprising at least one light receiving unit (P0027), wherein each light receiving unit comprises at least two optical filters (P0149, 0295, 0316; Only LEDs tuned to the appropriate wavelength will have a voltage induced on them.  This is considered a filtering process.  Fig 33 and P0311 also describe the use of color filters) and photodetectors (P0027-0028, 0134, 0316), wherein the at least two optical filters are used for filtering out light of different colors emitted by the at least two light sources respectively (P0149, 0295, 0316; Only LEDs tuned to the appropriate wavelength will have a voltage induced on them.  This is considered a filtering process.  Fig 33 and P0311 also describe the use of color filters), and the photodetector detects light emitted by a corresponding light source (P0027-0028, 0134, 0149, 0316), which is filtered out by the corresponding optical filter, and outputs a first electrical signal (P0137; P0149, 0295, 0316; Only LEDs tuned to the appropriate wavelength will have a voltage induced on them.  This is considered a filtering process.  Fig 33 and P0311 also describe the use of color filters).

As per Claim 11, Knapp et al. in the combination outlined above further teach the optical communication transceiving system of claim 10 (as described above), wherein the optical communication receiver further comprises a receiving circuit that processes the first electrical signal and outputs a second electrical signal corresponding to a brightness of the received light (Output Driver in P0297 controls logic levels [i.e. voltages] applied in order to adjust brightness).

As per Claim 12, Knapp et al. in the combination outlined above further teach the optical communication transceiving system of claim 10 (as described above), wherein the optical communication emitter further comprises: a clock controller configured to control the light sources to emit light in the corresponding time slots (P0297).

As per Claim 13, Knapp et al. in the combination outlined above further teach the optical communication transceiving system of claim 10 (as described above), wherein the light source is any of an Organic Light-Emitting Diode (OLED), a micro-LED or an LED (P0312).

As per Claim 14, Knapp et al. in the combination outlined above further teach the optical communication transceiving system of claim 12 (as described above), wherein the optical communication emitter further comprises a voltage controller configured to adjust a voltage applied to the at least one of the at least two light sources, so as to adjust a brightness of the light emitted by the at least one of the at least two light sources (Output Driver in P0297 controls logic levels [i.e. voltages] applied in order to adjust brightness).

As per Claim 15, Knapp et al. in the combination outlined above further teach the optical communication transceiving system of claim 10 (as described above), wherein the at least one light emitting unit comprises a plurality of light emitting units arranged in an array (P0312 LED array has red, blue, and green LEDs).

As per Claim 16, Knapp et al. in the combination outlined above further teach the optical communication transceiving system of claim 10 (as described above), wherein each of the plurality of time slots has the same or a different duration (Fig 2, 6, and 9-10 are examples of frame pulses with different and similar durations throughout).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. in view of Raring et al., as applied to claims 1, 3-8, and 10-16 above, and further in view of Oda (US PGPUB 2012/0274678).

As per Claim 17, the combination of Knapp et al. and Raring et al. outlined above teaches the optical communication emitter of claim 1 (as described above).

The combination of Knapp et al. and Raring et al. outlined above fails to teach a key for an optical communication smart door lock, wherein the key comprises the optical communication emitter.
However, Oda teaches a light projection apparatus in which the operation unit 31 includes a key operation unit provided on the main body of the data projector apparatus 10, and laser receiving unit configured to receive infrared light from a remote controller dedicated to the data projector apparatus 10, and directly outputs a key operation signal based on a key operated by the user by using the key operation unit of the main body or by using the remote controller, to the CPU 28 (P0060).
as taught by the combination of Knapp et al. and Raring et al.) into a key operation unit (as taught by Oda) in order to control the outputting of control signals based on user-selected key operations (Oda P0060).

Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive. Applicant argues in substance:

a.  The prior art of record fails to disclose, teach, or suggest “the optical communication emitter is configured to adjust a brightness of the visible light emitted by at least one of the at least two light sources in each of the at least one light emitting unit in a way that change of a color of the composite light is not detectable to naked eye(s)”.
i.  The Examiner respectfully disagrees.  As an initial matter, per the claim language, each of the at least two light sources emit “light of a different color visible to naked eye(s)”.  Also per the claim language, the brightness being adjusted is of “visible light”.  However, in the last limitation of independent claims 1 and 8, the claim states that a brightness of such visible light is being adjusted in a way that appears to change the color of the composite light.  Taking into account that the color being emitted by the at least two light sources is “visible to naked eye(s)”, it is then unclear how a brightness Col 107 L 28-67).  Therefore, when the LIDAR mapping laser is turned on or off, the white light (i.e. color) remains unchanged and the brightness adjustment resulting from the turning on/off of the LIDAR mapping laser is invisible to the human eye.  That is, by adding the third peak wavelength, then the overall white light (i.e. composite visible light) undergoes a brightness adjustment that remains invisible to the human eye.  Until applicant cures the indefiniteness issue highlighted above, the Examiner sustains that the applied prior art is proper to its respective claim language.  Therefore, the Examiner respectfully submits that Raring et al. teach the argued limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685